Citation Nr: 1702339	
Decision Date: 01/27/17    Archive Date: 02/09/17

DOCKET NO.  15-36 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating higher than 30 percent for conversion disorder with persistent depressive disorder prior to May 26, 2015, and higher than 50 percent thereafter.

(The issues of entitlement to higher initial ratings for bowel incontinence and irritable bowel syndrome [IBS] and entitlement to a total disability rating based on individual unemployability due to service connected disability [TDIU] are addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from October 12, 1966, to November 4, 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which granted service connection for conversion disorder and assigned a 30 percent rating effective January 18, 2013.  The Veteran filed a notice of disagreement in December 2014.  The RO issued a statement of the case in August 2015 and the Veteran perfected his appeal with an October 2015 VA form 9.

In an August 2015 rating decision, the rating for conversion disorder was increased to 30 percent effective May 26, 2015.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDING OF FACT

Throughout the appeals period, the Veteran's conversion disorder with persistent depressive disorder resulted in occupational and social impairment with reduced reliability and productivity due to symptoms including disturbances of mood and difficulty in establishing and maintaining effective relationships, but not deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social impairment.


CONCLUSIONS OF LAW

1.  Prior to May 26, 2015, the criteria for an initial rating of 50 percent, but not more, for conversion disorder with persistent depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code (DC) 9424 (2016).

2.  As of to May 26, 2015, the criteria for an initial rating higher that 50 percent for conversion disorder with persistent depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code (DC) 9424 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In this case, there is no specific notice letter with regard to the claim of entitlement to service connection for a psychiatric disability, the claim from which this appeal ultimately arose.  The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case the Veteran has not been prejudiced by lack of a specific notice letter.  Rather, the issue before the Board is a downstream issue - that of the initial disability rating awarded, and there has been correspondence from VA to the Veteran as to how his disability is rated, not least of which an August 2015 Statement of the Case.  Moreover, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his increased rating claim, and he has not argued that he was prejudiced by lack of notice.  Shinseki v. Sanders, 129 S. Ct. 1696, 1699 (2009).

The Board finds that any notice defect did not affect the essential fairness of the adjudication of the claim..  Indeed, the Veteran was granted service connection.   In this regard, the Board observes that the Veteran himself, through his representative, raised the issue of entitlement to service connection for a psychiatric condition as secondary to service-connected bowel incontinence and submitted sufficient evidence to warrant a grant of the underlying service connection claim.  In addition, the Veteran has been represented by an attorney during the entire appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  A September 1998 Social Security Administration (SSA) decision is associated with the claims folder.  Additional SSA records were sought, but found to be unavailable.  See e.g., December 2013 SSA Response.  VA provided a relevant examination in May 2015.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Increased Initial Rating - Conversion Disorder

The Veteran is seeking an initial rating higher for conversion disorder, which is currently rated at 30 percent from January 18, 2013, and 50 percent from May 26, 2015.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Conversion disorder (Diagnostic Code [DC] 9424) is rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9424.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit stated: 

Entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation. The 70 percent disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas.

Language in Vasquez-Claudio indicates that symptoms other than those listed, which are "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.

What this case makes clear is that first the Board must look at the symptoms suffered by the Veteran and if he has a symptom or symptoms listed in a given set of criteria, or a symptom or symptoms of similar severity, frequency, and duration to those listed, then the Board must assess of whether those symptoms or symptom result in the level of impairment corresponding to the criteria.  This level of impairment is generally stated in the initial words of each set of criteria; for example, total occupational and social impairment for the 100 percent rating.  

An October 2013 VA treatment record notes that the Veteran was casually dressed, somewhat malodorous, but clean.  His mood was euthymic despite frustration and some grief regarding loss of another therapist.  His affect was appropriate to mood.  He denied suicidal and homicidal ideation.

A December 2013 Disability Benefits Questionnaire (DBQ) found that the Veteran's psychiatric disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran was assigned a GAF score of 63-65, which represents some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, 32 (4th ed. 1994).  His father was deceased and he had a poor relationship with his mother, citing a history of mental abuse.  He had two siblings.  He reported a good relationship with the younger one and a poor relationship with the older one.  The Veteran had been divorced from his wife for 28 years and had two adult children with whom he had "excellent, really good" relationships.  Since his separation from service he reported being fired from a job and having difficulty performing due to bowel incontinence, but denied ever having difficulty with supervisors and/or co-workers.  The Veteran denied any psychiatric hospitalizations, hallucinations, homicidal ideation, or suicide attempts, though his sister reported an incident in which he "took a bunch of pills."  He was in therapy, but not on medication.  He denied current suicidal or homicidal ideation.  His symptoms included depressed mood and anxiety.

A July 2014 VA mental health initial evaluation note showed the Veteran's report that he was "not doing well."  He reported "extreme depression" related to his fecal incontinence, which caused him to wear an adult diaper at all times and avoid leaving the house, his skin condition, and frustration with VA.  He described himself as very emotional and said that he often cried.  He reported some frightening dreams and difficulties with short-term memory.  He reported occasional passive suicidal thoughts, but denied any action, plan, or intent.  He lived with his daughter.  A mental status examination found the Veteran alert, attentive, and fully oriented.  He was cooperative and reasonable.  His grooming was appropriate.  His speech was clear and coherent and normal in rate and rhythm.  His mood was depressed and his affect was wide range.  He had no unusual thought content or perceptual disturbances.  His thought process was normal, coherent, and linear.  He reported occasional passive suicidal ideation.  His insight was fair.  His judgement was within normal limits.

A September 2014 VA psychosocial assessment notes that the Veteran enjoyed spending time with his dogs and grandchildren.   He wanted to travel, but was unable to due to his medical conditions and financial limitations.  He reported difficulties in his relationship with his mother after she remarried a man that the Veteran described as an alcoholic and child molester.  He had two sisters.  The Veteran was divorced and had two daughters.  He was having difficulty with one of his daughters because he disapproved of her leaving her husband for a married man and expressed this in an email to her and his son-in-law.  He lived near this daughter and attended the same church.  A mental status examination found the Veteran alert, attentive, and fully oriented.  His grooming was appropriate and he was casually dressed.  He was cooperative and reasonable.  His speech was normal in rate and rhythm.  His attention and concentration were within normal limits.  His mood was somewhat anxious and expressive.  His affect was constricted.  He had no unusual thought content or perceptual disturbances.  His thought process was normal and coherent.  He did not note any suicidal or homicidal ideation.  His insight was fair.  His judgement was good.  He reported that outside of his daughter and grandchildren, he has no relationships.

An October 2014 VA social work progress note shows the Veteran's difficulties with his mother and his daughter.  A mental status examination found the Veteran alert and fully oriented.  His grooming was appropriate and he was casually dressed.  He was cooperative and reasonable.  His speech was normal in rate and rhythm.  His attention and concentration were within normal limits.  His mood was neutral.  His affect was congruent with his mood.  He had no unusual thought content or perceptual disturbances.  His thought process was normal and coherent.  He did not note any suicidal or homicidal ideation.  His insight was fair.  His judgement was good.

A December 2014 VA treatment record notes the Veteran's complaints that he could not go anywhere.  He expressed a desire to make his grandchildren's lives better but he had a strained relationship with his daughter.  He saw his grandchildren at his former son-in-law's home.  He obsessed about past wrongs committed by his mother and had not spoken to her in two years.  A mental status examination found the Veteran alert and fully oriented.  He was expressive with good eye contact and smiling on occasion.  His speech was normal in tone, volume, and rate.  His mood was depressed and his affect was constricted.  His thought process was linear.  He did not note any suicidal or homicidal ideation, hallucinations, or delusions.  His insight and judgement were fair.

A February 2015 VA treatment record notes that the Veteran was unable to take psychiatric medication due to his gastrointestinal issue which kept him mostly at home.  He would walk to the local store and say hello to the staff he knows there.  He saw his grandchildren about once a week when he would go to his son-in-law's for lunch on Sundays and would watch them for a couple of hours.  He had three dogs.  A mental status examination found the Veteran casually dressed and cooperative with good eye contact.  His speech was normal in tone, volume, and rate.  His mood was depressed and his affect was constricted.  His thought process was linear.  He denied suicidal or homicidal ideation, hallucinations, and delusions.  His insight and judgement were fair.  He was alert and fully oriented.

An April 2015 VA mental health note reports that the Veteran is close with his youngest daughter who is having marital issues, but continues to have conflict with his older daughter regarding her choice of partner who is married.  A mental status examination found the Veteran alert and fully oriented.  He was expressive and made good eye contact.  His speech was normal in tone, volume, and rate.  His mood was depressed and his affect was constricted.  His thought process was linear.  He denied suicidal or homicidal ideation, hallucinations, and delusions.  His insight and judgement were fair.

A May 6, 2015 VA social work progress note the Veteran's history related to emotion dysregulation, including verbally judging his daughter's behaviors in front of her children, outbursts, preoccupation with the issues, and negative thought patterns focused on being the one assigning perfectionistic judgement towards his daughters.  A mental status examination found the Veteran alert and fully oriented.  He was appropriately groomed and casually dressed.  He was cooperative and reasonable.  His speech was normal in rate and rhythm.  His attention and concentration were within normal limits.  His mood was evaluative and his affect was congruent with his mood.  His thought process was normal and coherent.  He had no unusual thought content.  He did not note any suicidal or homicidal ideation.  His insight was fair.  His judgement was good.

On May 26, 2015, the Veteran underwent a VA examination in conjunction with this appeal.  At that time he was found to have two mental disorders: conversion disorder and persistent depressive disorder due to irritable bowel syndrome.  His conversion disorder was characterized by one or more symptoms of altered voluntary motor or sensory function and evidence of incompatibility between the symptoms and recognized neurological or medical conditions.  His depressive disorder was characterized by a depressed mood most of the day, for more days than not, as indicated by subjective account, low energy, and fatigue.  These conditions resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  His conditions were equally impairing.  The Veteran had two sisters, having a "fair" relationship with one and a "miserable" relationship with the other.  His father was deceased and he had not spoken to his mother in five years.  He was divorced.  He had "fair to poor relationships" with his two daughters.  He did not have a significant other at the time of the examination.  He reported no friends or associates, preferring to stay at home due to his physical problems (bowel incontinence) and lack of interest.  For leisure he played the piano and groomed his dogs.  The Veteran reported that he and his former wife had had a grooming business, but due to his incontinence, she did all the work.  He estimated that he last worked in 1987 when he was an actor in a children's theater.  He noted having been terminated from nearly every job due to incontinence and "depressed all of the time."  He reported current symptoms of daily depression, a lot of crying, lack of motivation due to incontinence and bad dreams, suicidal thoughts but action prevented by religious beliefs, nightmares, and feelings of helplessness and worthlessness.  The examiner found that the Veteran's symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and inability to establish and maintain effective relationships actively applied to his diagnosis.  He was oriented times three.  He demonstrated adequate hygiene and grooming.  His affect was restricted and mood was congruent to thought content.  His memory functions were intact.  Thought processes were logical.  He performed well on serial 3's and displayed adequate abstract reasoning skills.  The Veteran denied hallucinatory activity, delusions, and homicidal ideation.  He reported vague passive suicidal ideation, "If God took me that would be okay."  He denied intent or plans to engage in the act.  Nonetheless, he was given the number to the veteran's crisis line.  The Veteran's psychosocial impairment consisted of strained relationships with his mother and siblings.  He had fair to poor relationships with his daughters.  He had no friends or associates due to his medical condition and lack of interest.  He enjoyed recreational activities.  He performed personal care activities as well as basic activities of daily living.  Overall, his mental health conditions caused moderate impairment of functioning.

A July 2015 VA treatment record notes the Veteran's difficulty with his daughter's upcoming wedding and the thought of seeing his mother there.  A mental status examination found the Veteran alert and fully oriented.  He was cooperative and made good eye contact.  His speech was normal in tone, volume, and rate.  His mood was anxious and his affect was constricted.  His thought process was linear.  He denied suicidal or homicidal ideation, hallucinations, and delusions.  His insight and judgement were fair.

An August 2015 VA treatment record notes the Veteran's interpersonal conflict surrounding his daughter's upcoming wedding and a lawsuit by his mother.  A mental status examination found the Veteran alert and fully oriented.  His grooming was appropriate and he was casually dressed.  He was cooperative and reasonable.  His speech was normal in rate and rhythm.  His attention and concentration were within normal limits.  His mood was evaluative, some distress, and despondent.  His affect was congruent with his mood.  He had no unusual thought content or perceptual disturbances.  His thought process was normal and coherent.  He did not note any suicidal or homicidal ideation.  His insight was fair.  His judgement was good.

A September 2015 VA treatment records notes the Veteran's difficulty with dealing with the consequences of his inability to support his daughter's decision to get married and his concerns about how his grandchildren will be impacted.  A mental status examination found the Veteran alert and fully oriented.  His grooming was appropriate and he was casually dressed.  He was cooperative and reasonable.  His speech was normal in rate and rhythm.  His attention and concentration were within normal limits.  His mood was evaluative, distress, and despondent.  His affect was congruent with his mood.  He had no unusual thought content or perceptual disturbances.  His thought process was normal and coherent.  He did not note any suicidal or homicidal ideation.  His insight was fair.  His judgement was good.

An October 2015 VA social worker note shows the Veteran's concerns about the well-being of his grandchildren due to the negative events and dysfunctional relationships around them.  A mental status examination found the Veteran alert and fully oriented.  His grooming was appropriate and he was casually dressed.  He was cooperative and reasonable.  His speech was normal in rate and rhythm.  His attention and concentration were within normal limits.  His mood was evaluative and mild distress.  His affect was congruent with his mood.  He had no unusual thought content or perceptual disturbances.  His thought process was normal and coherent.  He did not note any suicidal or homicidal ideation.  His insight was fair.  His judgement was good.

In a December 2015 VA social worker note, the Veteran reported some improvement in his mood due to assigning more focus on valued actions.  He continued to attend church, exercise via walking regularly, and spend time with his grandchildren.  No suicidal or homicidal ideation was noted during this session.  A mental status examination found the Veteran alert and fully oriented.  His grooming was appropriate and he was casually dressed.  He was cooperative and reasonable.  His speech was normal in rate and rhythm.  His attention and concentration were within normal limits.  His mood was evaluative and contemplative.  His affect was congruent with his mood.  He had no unusual thought content or perceptual disturbances.  His thought process was normal and coherent.  He did not note any suicidal or homicidal ideation.  His insight was fair.  His judgement was good.

January 2016 and February 2016 VA social work progress notes include mental status examinations.  The Veteran was alert and fully oriented.  His grooming was appropriate and he was casually dressed.  He was cooperative and reasonable.  His speech was normal in rate and rhythm.  His attention and concentration were within normal limits.  His mood was evaluative, some distress, and despondent.  His affect was congruent with his mood.  He had no unusual thought content or perceptual disturbances.  His thought process was normal and coherent.  He did not note any suicidal or homicidal ideation.  His insight was fair.  His judgement was good.

March 2016 and April 2016 VA social work progress notes include mental status examinations.  The Veteran was alert and fully oriented.  His grooming was appropriate and he was casually dressed.  He was cooperative and reasonable.  His speech was normal in rate and rhythm.  His attention and concentration were within normal limits.  His mood was evaluative, distress, despondent, and anxious.  His affect was congruent with his mood.  He had no unusual thought content or perceptual disturbances.  His thought process was normal and coherent.  He did not note any suicidal or homicidal ideation.  His insight was fair.  His judgement was good.

A May 2016 VA treatment record notes that the Veteran denied suicidal or homicidal ideations.

Based on the above, the Board concludes that the Veteran's conversion disorder resulted in occupational and social impairment with reduced reliability and productivity due to disturbances in mood and difficulty in establishing and maintaining effective work and social relationships.  This is consistent with a 50 percent rating.  See 38 C.F.R. § 4.130, DC 9424.  A higher, 70 percent, rating is not warranted unless the record establishes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  His inability to work has been attributed to his physical disabilities.  He reports difficulty in his relationship with his mother and one of his daughters based on his disapproval of their choices.  Nevertheless, he has consistently been in contact with his children and grandchildren during the pendency of this appeal.  His judgement had been fair to good.  He has consistently denied impaired thinking due to hallucinations, delusions, or homicidal ideation.  He has reported some passive suicidal thought, but denied intent or plan.  See e.g., May 2015 VA examination.  Thus, deficiencies in most areas have not been shown and a 70 percent scheduler rating is not warranted.  Similarly, the Veteran's continued interactions with some of his family members, his reported attendance at church, and his pleasant interactions with the staff of the local store demonstrate that he is not totally socially impaired as required for a 100 percent rating.  Thus, a rating of 50 percent, but not more, is warranted for the entire period and this rating is un-staged.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321 (b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably described the Veteran's disability level and symptomatology and provided for higher ratings for more severe symptoms resulting in additional social and occupational impairment.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321 (b)(1).

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran is also service connected for irritable bowel syndrome and bowel incontinence.  The question of TDIU based on the combination of these disabilities is addressed in a separate Board decision.  There is no indication that the combination of these disabilities resulted in an exceptional circumstance not contemplated by the rating schedule with regard to his conversion disorder.  Moreover, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Prior to May 26, 2015, an initial rating of 50 percent, but not more, for conversion disorder with persistent depressive disorder is granted.

As of May 26, 2015, an initial rating higher than 50 percent for conversion disorder with persistent depressive disorder is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


